Civil action to recover damages for alleged negligent injury.
The complaint alleges that plaintiff was injured by the negligence of the defendants in placing "an inherently dangerous explosive . . . containing a mixture of gasoline and kerosene . . . in a retail garage or filling station," without proper safeguards, which was ignited by a match and exploded, resulting in injury to the plaintiff.
A demurrer was interposed upon the ground that the complaint does not state facts sufficient to constitute a cause of action. Demurrer overruled in the general county court; ruling sustained on appeal to the Superior Court; defendants again appeal. *Page 825 
Without debating the matter, we agree with the courts below that the complaint is good as against a demurrer. See Diamond v. Service Stores,211 N.C. 632, 191 S.E. 358; Stone v. Texas Co., 180 N.C. 546,105 S.E. 425; Newton v. Texas Co., ibid., 561, 105 S.E. 433.
Affirmed.